ORDER

PER CURIAM.
AND NOW, this 25th day of February, 2004, Patrick M. Casey having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 6, 2003; the said Patrick M. Casey having been directed on November 18, 2003, to inform this Court of any claim he has that the imposition of the *660identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Patrick M. Casey is suspended from the practice of law in this Commonwealth for a period three months, to run consecutive to the suspension imposed by this Court by Order dated May 8, 2002, at No. 730 Disciplinary Docket No. 3, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.